Citation Nr: 0030304	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  98-13 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
rating decision of September 9, 1971, denying an initial 
rating in excess of 30 percent for residuals of a shell 
fragment wound of the right shoulder.

2.  Whether there was clear and unmistakable error in the 
rating decision of September 9, 1971, denying an initial 
rating in excess of 20 percent for residuals of a shell 
fragment wound of the left posterior chest.

3.  Whether there was clear and unmistakable error in the 
rating decision of September 9, 1971, denying an initial 
rating in excess of 0 percent for a scar of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in May 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut, denying the veteran's 
claim for an increased (compensable) rating for perforation 
of the left eardrum with borderline hearing loss, as well as 
the veteran's claims of clear and unmistakable error (CUE) in 
the RO's rating decision of September 1971 as to the ratings 
assigned for shell fragment wounds of the right shoulder and 
posterior left chest, and for a scar of the right wrist.  In 
a notice of disagreement filed in August 1998 regarding the 
May 1998 action, the veteran requested a hearing before the 
RO's hearing officer and he was afforded such a proceeding in 
September 1998.  Following submission of his substantive 
appeal, the veteran in a written statement of February 2000 
withdrew from appellate consideration the issue as to his 
entitlement to an increased (compensable) rating for 
perforation of the left eardrum and associated hearing loss.  

By action of the Board in April 2000, this appeal was 
remanded to the RO so that the veteran could be afforded his 
requested travel board hearing.  Correspondence was 
thereafter sent by the RO to the veteran in May 2000 in order 
to clarify his desire for a hearing.  In response, the 
veteran indicated in a May 2000 letter that he did not wish 
to appear for a travel board hearing and that he did not have 
any additional evidence to submit.  It was his specific 
request that the Board decide his pending appeal.  The 
veteran was advised in writing in August 2000 that his case 
was being returned to the Board for disposition.  An informal 
hearing presentation, dated in late August 2000, was 
thereafter submitted to the Board by the veteran's 
representative.


FINDING OF FACT

The RO in a rating determination entered on September 9, 
1971, assigned a 30 percent evaluation for residuals of shell 
fragment wounds of the right shoulder, a 20 percent 
evaluation for residuals of shell fragment wounds of the left 
posterior chest, and a 0 percent evaluation for a right wrist 
scar; such actions were in accord with the evidence then of 
record and the legal authority then in effect.


CONCLUSION OF LAW

The RO's actions on September 9, 1971, in assigning a 30 
percent evaluation for residuals of shell fragment wounds of 
the right shoulder, a 20 percent evaluation for residuals of 
shell fragment wounds of the left posterior chest, and a 0 
percent evaluation for a right wrist scar are final, there 
being no CUE in the assignment of the respective ratings.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

By a rating decision entered on September 9, 1971, the RO 
established entitlement of the veteran to service connection 
for several disabilities, among which were residuals of shell 
fragment wounds of the right shoulder and left posterior 
chest, and a scar of the right wrist.  Initial ratings 
ranging from 0 to 30 percent were assigned for the right 
shoulder, left posterior chest, and right wrist.  In the 
context of this appeal based on CUE, the veteran argues that 
the RO improperly rated such disabilities as there was 
evidence then of record which was overlooked by the RO 
indicating the presence of a severe muscle injuries of the 
right shoulder and left posterior chest, and a muscle injury 
of a moderate degree involving the right wrist.

A CUE is a very specific and rare kind of "error."  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  Clear and unmistakable errors are undebatable, 
so that it can be said that reasonable minds could only 
conclude that the original decision was fatally flawed at the 
time it was made.  Russell v. Principi, 3 Vet. App. 310, 313-
14 (1992) (en banc).  

A determination that there was CUE must be based on the 
evidentiary record and the law that existed at the time of 
the RO's decision.  Id. at 314.  To that extent, alone, the 
evidence made a part of the veteran's claims folder 
subsequent to entry of the RO's rating decision in September 
1971 cannot, by definition, be considered in the context of 
this claim of CUE.  As well, changes in the law by action of 
Congress, by promulgation of regulatory amendments, or by 
case law, see e.g., Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of an initial rating, separate or 
"staged" ratings may be assigned for separate periods of 
time based on the facts found), effective subsequent to 
September 9, 1971, are likewise not for application in this 
matter.  

The RO has determined that the veteran's claims of error 
entailed an exercise of judgment by the RO that cannot be 
characterized as undebatably erroneous, and to the extent 
that the veteran is asserting that the RO incorrectly weighed 
or evaluated the evidence on file in September 1971, he has 
failed to plead a valid claim of CUE.  His argument that 
material facts were overlooked, as opposed to misinterpreted, 
does, however, form the basis of a properly pleaded claim for 
CUE.

Residuals of Shell Fragment Wounds of the Right Shoulder

By the RO's September 1971 action, service connection was 
established for residuals of shell fragment wounds of the 
right shoulder and a 30 percent rating was assigned therefor 
under Diagnostic Code (DC) 5303-5301.  In the body of the 
rating decision, the RO referenced an in-service wounding of 
May 1970, in which the veteran sustained a fracture of the 
right scapula, in addition to findings pertaining to the 
right shoulder which were obtained on a VA medical 
examination in September 1971.  Notice of the action taken 
was furnished to the veteran in September 1971 
correspondence, following which no timely appeal was 
initiated.  As such, the September 1971 action is final in 
the absence of CUE.  38 U.S.C.A. § 7105.

The veteran alleges that the evidence then of record, which 
consisted primarily of service medical records and the report 
of a VA medical examination, identified the existence of a 
severe muscle injury affecting the veteran's dominant upper 
extremity.  In this regard, he points to extended periods of 
in-service hospitalization, wound infections, X-ray evidence 
of multiple retained foreign bodies, and clinical 
documentation of tenderness and loss of muscle substance.  It 
is further argued that the RO in September 1971 was in error 
in assigning a rating for the right shoulder injuries on the 
basis of the veteran's non-dominant upper extremity, when the 
record clearly indicated that the veteran was right-handed.

The record reflects that the veteran was wounded by hostile 
fire in May 1970, following which he was hospitalized, in 
part, for multiple fragment wounds of the back, without 
artery or nerve involvement, and for a fracture of the right 
scapula secondary thereto.  The back wounds were noted to 
have penetrated the chest causing a pneumothorax.  Initial 
debridement of the wounds was required under general 
anesthesia and, as one or more of the back wounds continued 
to exhibit signs of infection, further debridement under 
anesthesia was necessitated.  The wounds in early June 1970 
were noted to be slow in clearing of infection, with cultures 
showing Pseudomonas aeruginosa, Aerobacter, and Serratia.  X-
rays revealed metallic fragments about the right shoulder, 
with one fragment being located in the posterior rotator 
cuff.  Delayed primary closure of the wounds under local 
anesthesia was effected on the day prior to the veteran's 
transfer to another hospital facility.  

A transfer to an Evacuation Hospital occurred on June 14, 
1970, and during the hospital course that followed, there was 
noted to be a slight amount of drainage from one of the 
wounds of the back.  An X-ray of the chest identified 
numerous metallic fragment about the shoulders.  On June 18, 
1970, the back wound was opened and mucus and tissue were 
removed.  A transfer of the veteran to the Naval Hospital in 
St. Albans, New York, occurred on June 22, 1970, and at the 
time of a subsequent VA medical examination in July 1971, the 
veteran claimed that such hospitalization continued through 
September 20, 1970.  Records relating to that period of 
hospital care were not then contained within the veteran's 
claims folder, although a VA Form 119, Report of Contact, 
dated July 13, 1970, indicates that an RO employee spoke with 
a representative of the U. S. Naval Hospital in St. Albans, 
New York, in order to obtain an abstract of medical data 
relating to that period of hospital care.  That contact 
indicated that the veteran had been admitted on June 24, 
1970, with a relevant diagnosis of multiple fragment wounds 
of the back.  A progress note, dated July 6, 1970, was shown 
to indicate that a surgical procedure had been undertaken on 
that date for draining of a sinus tract and removal of 
metallic foreign bodies located in the soft tissues of the 
shoulders.

Available service medical records show that, in October 1970, 
the veteran sought medical assistance for a complaint of 
shoulder and back pain.  Examination showed scars of the 
upper back and right shoulder, with there being a full range 
of motion of the right shoulder.  No spasm or tenderness was 
present.  X-rays were noted to demonstrate multiple metallic 
fragments of the right shoulder and chest.  The pertinent 
impression was of multiple fragment wounds of the right 
shoulder.  In March 1971, the veteran sought a re-evaluation 
of his physical profile due to shoulder pain.  Darvon and 
Robaxin were prescribed at that time.  Orthopedic examination 
in April 1971, at which the veteran complained of pain and 
aching of the shoulders, culminated in entry of an impression 
of residuals of multiple fragment wounds and a temporary 
physical profile was assigned for 60 days.  

On a VA medical examination in July 1971, the veteran 
complained, in pertinent part, of right shoulder pain and 
shrapnel.  On that occasion, it was reported that he was 
attending school.  (VA records otherwise indicate that the 
veteran was pursuing a program of studies at the University 
of Connecticut, being paid VA financial assistance at the 
full-time rate in June and July 1971.)  A general medical 
evaluation showed that he was right-handed by testing.  X-
rays of the right scapula revealed no recent fracture, but 
there were metallic foreign bodies in the soft tissues around 
the right shoulder.  Photographs of the veteran's back were 
taken at that time, which disclosed not less than four 
fragment wounds of the veteran's back with two such wounds 
being in the proximity of the veteran's right shoulder.

A VA orthopedic evaluation in July 1971 identified scarring 
of the posterior chest, including two scars of the right 
shoulder.  One was a one-and-one-quarter inch circular scar 
on the posterior aspect of the right shoulder, with 
depression totaling one-eighth to one-quarter of an inch.  It 
was non-adherent and non-tender; no metallic foreign bodies 
were palpable.  The other was a one-inch circular scar over 
the inferior angle of the right scapula which was well-healed 
with slight depression and tenderness on palpation.  No 
metallic foreign bodies were palpable.  Function of the right 
shoulder was found to be normal and there was no evidence of 
significant atrophy of the shoulder muscles.  The relevant 
diagnosis was of residuals of shell fragment wounds of the 
posterior chest.

While service medical records fail to provide a detailed 
description of the wounds of the right shoulder, the photos 
obtained on the VA examination in July 1971 demonstrate in 
some detail their location and status.  The primary evidence 
then available to the RO as to the then-current state of the 
severity of the right shoulder wounds was furnished by the 
data obtained on the VA evaluation showing two scars of the 
right shoulder, no impairment of right shoulder function, and 
X-ray evidence of multiple fragments about the right 
shoulder.  

Based on the foregoing evidence, the RO in its September 1971 
action assigned a 30 percent rating for residuals of shell 
fragment wounds of the right shoulder under DC 5303-5301, 
without stating by what combination of rating criteria it 
arrived at the 30 percent level or designating whether that 
rating was assigned on the basis of the major or minor 
extremity.  The veteran's assertions as to the RO's reasoning 
are therefore based solely on his own conjecture.  Contrary 
to the veteran's specific argument, the RO did not specify 
the degree of the resulting muscle injury, although use of 
the combined DC clearly indicates that a muscle injury was 
conceded.  Because the RO utilized a combined DC, and in the 
absence of any explanation by the RO, if there is a tenable 
basis for the RO not having assigned more than a 30 percent 
rating, there can be no CUE.

DC 5303, as in effect in September 1971, provided a 0 percent 
rating for a slight injury to Muscle Group III of the 
major/minor extremity, with a 20 percent rating for moderate 
injury.  A 30 percent rating was assignable for a moderately 
severe injury of the major upper extremity and a 20 percent 
rating was for assignment if involving the minor extremity.  
A 40 percent evaluation was assignable for a severe injury to 
Muscle Group III of the major extremity and a 30 percent 
rating for such an injury of the minor extremity.   

DC 5301 provided a 0 percent rating for a slight injury to 
Muscle Group I with respect to the major or minor extremity; 
a moderate injury warranted a 10 percent rating for the 
major/minor extremity.  A moderately severe injury of the 
major extremity was compensated at 30 percent, while a 20 
percent rating was assignable for a moderately severe injury 
affecting the minor extremity.  A 40 percent rating was for 
assignment for a severe injury of the major extremity; a 30 
percent evaluation was assignable for a severe injury of the 
minor extremity.

Under 38 C.F.R. § 4.56, as in effect in September 1971, 
certain factors were set forth which were to be considered in 
the evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot or other trauma.  In 
essence, those provisions described the type of injury, 
history and complaints, and objective findings to be utilized 
in determining whether a muscle injury was slight, moderate, 
moderately severe, or severe.

Disability from injuries of muscles presents a special 
problem.  38 C.F.R. § 4.50, as in effect in September 1971.  
Shrapnel and shell fragments and high velocity bullets may 
inflict massive damage upon muscles with permanent residuals.  
Id.  The principal symptoms of disability from such muscle 
injuries are weakness, undue fatigue-pain, and uncertainty or 
incoordination of movement...Skin scars are incidental and 
negligible.  Id.  It is the intramuscular and intermuscular 
scarring that is disabling.  Id.  

Based on the evidence on file in September 1971, including 
the findings on evaluation by VA in July 1971, no impairment 
of the extrinsic (Muscle Group I) or intrinsic (Muscle Group 
III) muscles of the shoulder girdle was then shown, there 
being no indication that the veteran in any way had 
difficulty in upwardly rotating his right scapula, in 
elevating the right arm to or above the shoulder level, in 
abducting the right arm to the shoulder level, or in swinging 
the arm forward or backward.  Evidence of intramuscular or 
intermuscular scarring was absent.  No impairment whatsoever 
of right shoulder function was evident that should have 
prompted the assignment of more than a 30 percent evaluation 
under any of the DCs pertaining to muscle injuries of the 
shoulder, specifically DCs 5301-5304.  

The veteran alleges that the RO ignored certain entries in 
service medical records which he claims point to the 
existence of a severe muscle injury, as defined by 38 C.F.R. 
§ 4.56, such as in-service hospitalization for treatment of 
the wounds, prolonged infection, and retained metallic 
fragments.  In that regard, there was no showing of prolonged 
infection with respect to the right shoulder wounds sustained 
in May 1970 and, although in-service hospitalization was 
necessitated and retained pieces of shrapnel remained in the 
soft tissues of the right shoulder, such do not warrant the 
conclusion that a severe muscle injury of Muscle Group I or 
III, or any other Muscle Group of the right shoulder, was 
present.  This is so, as a severe muscle injury under 
38 C.F.R. § 4.56 must entail a type of injury not then shown 
by the evidence of record.  Specifically, a severe injury 
involved a through and through or deep penetrating wound due 
to a high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of a high velocity missile, or 
shattering bone fracture, with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  The history and 
complaints identified were not shown to be such as to result 
in a moderately severe injury in aggravated form, and 
objective findings failed to identify extensive ragged, 
depressed, and adherent skin scars situated as to indicate 
wide damage to muscle groups or X-ray evidence demonstrating 
a spread of intermuscular trauma and the explosive effect of 
the missile(s).  Moreover, palpation showing moderate or 
extensive loss of the deep fascia or of muscle substance, or 
other indicia of severe impairment of muscle function, were 
lacking.  

The veteran specifically refers to muscle adherence, loss of 
muscle substance, and other defects which he claims were 
shown on the VA examination in July 1971.  While such may 
have been shown then, they were not demonstrated in 
conjunction with the shell fragment wounds of the right 
shoulder.  Clinical evidence of scarring and metallic foreign 
bodies on X-ray was noted in July 1971, although no foreign 
bodies were palpable.  Even so, those findings were not such 
as would have warranted the assignment of more than a 30 
percent rating under those diagnostic criteria for scars, 
specifically DCs 7804 or 7805.  

The provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 were in 
effect at the time of entry of the RO's rating action in 
September 1971, although the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995) was not.  In any event, there was no 
objective showing of pain or functional loss involving the 
right shoulder wounds at that time.  Moreover, no findings of 
abnormal motion or weakened movement were indicated, and 
evidence of excess fatigability, incoordination, or pain on 
motion was lacking.  As such, no basis for a finding of CUE 
regarding the RO's assignment of a 30 percent rating for 
wounds of the right shoulder is shown.


Residuals of Shell Fragment Wounds of the Left Posterior 
Chest

By the RO's September 1971 action, service connection was 
established for residuals of shell fragment wounds of the 
left posterior chest and a 20 percent rating was assigned 
therefor under DC 5301.  Notice of the action taken was 
furnished to the veteran in September 1971 correspondence, 
following which no timely appeal was initiated.  Accordingly, 
the September 1971 action is final and the veteran herein 
challenges the finality of that determination on the basis of 
clear and unmistakable error in the rating assigned for the 
left posterior chest wounds.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a).

The record reflects that the veteran sustained shell fragment 
wounds of the left posterior chest in May 1970 as a result of 
hostile fire.  In was in the same incident that the veteran 
received his right shoulder wounds, as described above, and 
for the sake of brevity, the sequence of events which 
followed the in-service wounding in May 1970 need not be 
repeated.  It should be noted that the left pneumothorax 
resulting from the left posterior chest wounds was the 
subject of a separate grant of service connection by the RO 
in September 1971 and the rating assigned therefor is not 
herein at issue.

On a VA examination in July 1971, the veteran reported that 
the period of in-service hospital care from June to September 
1970, for which only a medical abstract was obtained through 
July 10, 1970, was for treatment of a sinus cavity that 
developed over the left posterior chest and removal of 
shrapnel, with eventual healing over of the sinus.  As stated 
previously, the veteran is shown to have undergone surgical 
treatment of a sinus cavity and removal of shrapnel from the 
left shoulder in July 1970.  On clinical evaluation of the 
posterior chest in July 1971, there was noted to be a well-
healed scar measuring two inches by one-half inch over the 
left supraspinatus region.  Such scar was depressed by one-
half inch.  There was slight adherence of the scar, with a 
loss of muscle tissue beneath the scar.  No tenderness to 
palpation was present, but use of the left shoulder was noted 
to cause a feeling of tightness; the left shoulder joint was 
found to be normal.  

There was also noted to be a three-and-one-half inch by one-
and-three-quarters inch scar at the same level as the scar 
noted above, but situated medial thereto and extending to the 
midline.  It, too, was one-half inch deep.  The scar was 
otherwise well-healed with muscle substance loss and 
tenderness to palpation.  There was also a slight 
irregularity of the spine of the scapula, which was the 
reported site of the sinus tract and metallic foreign bodies 
for which successful treatment was administered.  The 
diagnosis was of residuals of shell fragment wounds of the 
posterior chest.

On the basis of the foregoing, it was not unreasonable for 
the RO in September 1971 to assign a 20 percent rating based 
on the existence of a moderately severe injury to Muscle 
Group I as affecting the veteran's minor upper extremity.  No 
higher evaluation would have been assignable under alternate 
DCs 5302-5304 for a moderately severe muscle injury affecting 
the minor extremity.

The veteran avers that findings then of record demonstrated 
the presence of a muscle injury that was severe, as that term 
was defined by 38 C.F.R. § 4.56 (involving a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or 
explosive effect of a high velocity missile, or shattering 
bone fracture, with extensive debridement or prolonged 
infection and sloughing of soft parts, intermuscular binding 
and cicatrization; history of the injury and complaints were 
to be as represented by a moderately severe injury in 
aggravated form; objective findings were to include extensive 
ragged, depressed, and adherent skin scars situated as to 
indicate wide damage to muscle groups, with X-ray evidence 
representing a spread of intermuscular trauma and the 
explosive effect of the missile(s), palpation showing 
moderate or extensive loss of the deep fascia or of muscle 
substance, or other indicia of severe impairment of muscle 
function.)  

In this instance, one or more of the wounds of the veteran's 
left posterior chest were of a penetrating type and the 
resulting scarring was depressed and tender.  There was an 
identifiable loss of muscle substance, in addition to a 
slight irregularity of the spine of the scapula.  An in-
service chest X-ray in June 1970 did identify retained 
metallic fragments over the left shoulder region.  While 
complete records of in-service hospital care were missing in 
September 1971, multiple debridement procedures of the back 
wounds are shown to have been required and there is a history 
and other data, not otherwise contradicted by the then 
existing record, that a lengthy period of hospital care 
occurred from June to September 1970 for treatment of a sinus 
cavity and shrapnel removal associated with the left 
posterior chest wounds. 

While some indicia of a severe muscle injury were indicated 
by evidence on file in September 1971, including extensive 
debridement, hospitalization, and a sinus cavity that 
developed subsequently and may well be interpreted as 
representative of a prolonged infection, no sloughing of soft 
parts, intermuscular binding and cicatrization is shown, as 
required by § 4.56.  There was also not demonstrated in 
available service medical records or in medical data compiled 
post-service one or more of the cardinal symptoms of muscle 
wounds, particularly fatigue and fatigue-pain after moderate 
use.  The only documented complaint pertaining to the left 
posterior chest was that of tightness of the left shoulder 
with use, but that notwithstanding, no abnormality of left 
shoulder or arm function is demonstrated in service or 
thereafter and orthopedic evaluation of the left shoulder 
joint in July 1971 was normal.  Despite the fact that ragged, 
depressed, and adherent scars were present, they were not 
extensive, nor were they so situated as to indicate wide 
damage to muscle groups in the track of the missile(s).  Also 
absent were X-ray evidence of a spread of intermuscular 
trauma and explosive effects of the missile, soft or flabby 
muscles in the trauma area, loss of strength or endurance, 
severe impairment of muscle function, electrical impulse 
abnormality, atrophy, adaptive contraction of opposing 
muscles, adhesion of any scar to bone with epithelial sealing 
over the bone and without true skin covering in an area where 
bone is normally protected by muscle, or induration and 
atrophy of an entire muscle (progressive sclerosing 
myositis).  

Given the rating discretion accorded any rating authority, 
another rating board may well have evaluated the wounds of 
the veteran's left posterior chest as severe in due 
consideration of the provisions of 38 C.F.R. § 4.7.  However, 
the evidence then of record did not compel any such 
determination in the absence of certain criteria set forth in 
the preceding paragraph.  As this was a matter of rating 
judgment, and inasmuch as CUE is the kind of error of fact or 
of law that is undebatable and when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error, it is concluded 
that the RO was well within the bounds of sound rating 
judgment in classifying the resulting muscle injury as 
moderately severe.  Thus, there was no CUE of either fact or 
law warranting reversal.

Regarding the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, 
the record as constituted in September 1971 disclosed no 
objective showing of pain or functional loss involving the 
left posterior chest wounds.  Moreover, no findings of 
abnormal motion or weakened movement were indicated and 
evidence of excess fatigability, incoordination, or pain on 
motion was lacking.  Thus, the 20 percent rating assigned in 
September 1971 is not judged to have been the product of CUE.

Right Wrist Scar

By RO action in September 1971, service connection was 
established for a scar of the right wrist, for which a 0 
percent schedular evaluation was assigned under DC 7805.  
Under DC 7805, as in effect in September 1971, scars are to 
be rated on the basis of limitation of function of the part 
affected.

Error is assigned by the veteran based on the RO's reported 
failure to rate the disorder in question as a muscle injury 
and one that is at least of moderate severity.  Reference is 
also made to the absence of any rating of the metallic 
fragments shown by X-ray in the area of the veteran's right 
thumb.

Service medical records show that, on a medical examination 
at service entrance in June 1969, the veteran reported having 
sustained a fracture of the left hand and thumb in a work 
accident in 1968.  No abnormality of either hand or wrist was 
shown on physical examination at that time.  Service medical 
records are negative for complaints or findings involving any 
right wrist abnormality.

On a VA medical examination in July 1971, the veteran 
reported a history of having had shrapnel removed from the 
left wrist following the May 1970 wounding.  Upon clinical 
evaluation, there was found to be a scar on the dorsal aspect 
of the right radius just proximal to the wrist joint.  The 
scar measured three-quarters of an inch by one-eighth of an 
inch.  It was well-healed and flat.  There was no involvement 
of the radius and sensory or vascular changes were absent.  
No retained metallic foreign bodies were noted.  X-rays of 
the left hand were interpreted to be negative for any 
fracture; scattered metallic foreign bodies were seen in the 
soft tissues, especially surrounding the thumb.  No X-rays of 
the right hand or wrist are shown to have been undertaken on 
that occasion.  The overall diagnosis was that of a shell 
fragment wound of the right wrist.  

Here, there is evidence of a pre-service fracture of left 
hand and thumb, which at the time of service entrance was 
found by the examining physician to be non-disabling.  Such 
was followed by an in-service wounding, but records complied 
in service in no way verify any shell fragment wound of 
either wrist, hand, or thumb.  On the occasion of the initial 
VA examination in July 1971, the veteran offered a history of 
in-service shrapnel removal of the left wrist, but at least 
the clinical portion of the examination was directed toward 
the right wrist, findings from which led to entry of a 
diagnosis of a shell fragment wound of the right wrist.  X-
ray evaluation, on the other hand, was limited to the left 
hand, with there being shown metallic foreign bodies in the 
soft tissues, especially of the left thumb.  

In this instance, the RO reviewed the evidence and determined 
that service connection was in order only for a scar of the 
right wrist, presumably as a residual of a shell fragment 
wound diagnosed by a VA orthopedist in July 1971.  As the 
only shown residual was that of a scar, the RO exercised 
proper rating judgment in determining that the scar was not 
productive of a limitation of function and therefore assigned 
a 0 percent rating under DC 7805.  There was also not then 
shown any indication that the right wrist scar was poorly 
nourished, repeatedly ulcerated, or tender and painful on 
objective demonstration, such as would have warranted the 
assignment of a compensable evaluation under alternative 
criteria set forth in DCs 7803 and 7804.

Regarding the specific contentions advanced, it is noted that 
the focus of this inquiry is whether there was CUE in the 
RO's assignment of a 0 percent rating for a right wrist scar.  
It must be remembered that service connection was limited to 
the right wrist scar.  As such, the veteran's allegations 
regarding the left wrist, with him noting the history of an 
in-service left wrist fragment wound at the time of a VA 
examination in July 1971 and an X-ray at that time showing 
scattered metallic foreign bodies in the area of the left 
hand and thumb, are of no consequence in the context of the 
instant appeal.  As for the possibility that the examiner(s) 
in July 1971 incorrectly referenced the left wrist, as 
opposed to the right wrist, it must necessarily be concluded 
that such would have been an error as would not be 
representative of CUE, particularly given the absence of any 
documentation in service medical records as to the existence 
of a shell fragment wound of the right and/or left wrist or 
other corroborative evidence then on file.  It was, however, 
within the purview of the RO in its reasonable exercise of 
its rating judgment, in apparent reliance on the July 1971 
diagnosis of a shell fragment wound of the right wrist, as 
manifested only by a well-healed scar without any 
accompanying limitation of function, to base its rating on 
the scar alone, and to assign no more than a 0 percent rating 
for the right wrist scar.  As there was a tenable basis for 
the RO's assignment of a 0 percent rating for the right wrist 
scar, there was no CUE of fact or law within the RO's 
September 1971 action.

Conclusion

In terms of all of the ratings in question, it is not shown 
that the RO specifically considered the veteran's entitlement 
to an extraschedular evaluation of increased disability 
pursuant to 38 C.F.R. § 3.321.  However, it was not shown by 
the evidence then on file that the regular schedular 
standards were rendered inadequate; that is, there was no 
evidence of an unusual or exceptional disability picture 
presented with such related factors as a marked interference 
with employment or frequent periods of hospitalization as to 
render inappropriate the application of the regular schedular 
standards.  In this matter, there was not demonstrated by 
evidence on record in September 1971 to be a marked 
interference with the veteran's employment as caused by any 
one of the disabilities herein at issue, or that any periods 
of hospitalization were necessitated following the veteran's 
discharge from service for treatment of any disability in 
question.  There was then of record evidence that the veteran 
was a full-time student pursuing an undergraduate-degree 
program with VA financial assistance.  Thus, any failure of 
the RO to consider that regulation must be deemed harmless 
error, as the record did not then support the assignment of 
an extraschedular rating for any of the disorders at issue.


ORDER

No CUE of fact or law is shown with respect to the RO's 
assignment on September 9, 1971, of a 30 percent evaluation 
for residuals of a shell fragment wound of the right 
shoulder, a 20 percent evaluation for residuals of a shell 
fragment wound of the left posterior chest, or a 0 percent 
evaluation for a scar of the right wrist.  The appeal is 
denied.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals



 

